UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7604


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL SCOTT MCRAE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:97-cr-00094-H-6)


Submitted:   April 26, 2012                 Decided:   April 30, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Scott McRae, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael Scott McRae appeals the district court’s order

denying various motions challenging his criminal conviction.               We

have   reviewed    the   record    and   find      no   reversible      error.

Accordingly, we grant McRae’s motion to file an addendum and

affirm for the reasons stated by the district court.                    United

States v. McRae, No. 5:97-cr-00094-H-6 (E.D.N.C. Nov. 9, 2011).

We   dispense   with   oral   argument   because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    2